    Case 4:18-cv-00069-RAS-CAN Document 46 Filed 03/25/21 Page 1 of 1 PageID #: 4371




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


      DERRICK MITCHELL JR., #2036740                     §
                                                         §
      VS.                                                §        CIVIL ACTION NO. 4:18cv69
                                                         §
      DIRECTOR, TDCJ-CID                                 §

                                            ORDER OF DISMISSAL

                The above-entitled and numbered civil action was referred to United States Magistrate Judge

      Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

      proposed findings of fact and recommendations for the disposition of such action, has been presented

      for consideration. Petitioner filed objections.

                Having made a de novo review of the objections raised by Petitioner to the Report, the court

      concludes that the findings and conclusions of the Magistrate Judge are correct. Thus, the court

      adopts the findings and conclusions of the Magistrate Judge as the findings and conclusions of the
.
      court.

                It is accordingly ORDERED the petition for writ of habeas corpus is DENIED, and the case

      is DISMISSED with prejudice. A certificate of appealability is DENIED.

               SIGNED this 25th day of March, 2021.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE
